409 U.S. 922
93 S. Ct. 1354
35 L. Ed. 2d 584
UNITED STATES and Interstate Commerce  Commission, appellants,v.STUDENTS CHALLENGING REGULATORY AGENCY PROCEDURES  (S.C.R.A.P.), et al.
No. 72-535.
Supreme Court of the United States
February 20, 1973

1
The motion of appellee Students Challenging Regulatory Agency Procedures (S.C.R.A.P.) for leave to dispense with printing brief is granted. The motion of appellants for additional time for oral argument is granted and fifteen additional minutes are allotted for that purpose. The appellees are likewise granted fifteen additional minutes for oral argument. The motion of John F. Banzhaf, III, Esquire, to permit Peter H. Meyers, Esquire, to argue pro hac vice on behalf of appellee S.C.R.A.P. is granted. The motion of Philip Elman, Esquire, to permit John F. Dienelt, Esquire, to argue pro hac vice on behalf of appellees Environmental Defense Fund et al. is granted.